Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  134695(22)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v       	                                                         SC: 134695
                                                                    COA: 277504
                                                                    Muskegon CC: 02-047024-FC
  DWAYNE UNDREA JONES, 

          Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's December 28,
  2007 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 24, 2008                      _________________________________________
         d0317                                                                 Clerk